DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STRETCHABLE DISPLAY DEVICE COMPRISING PLURALITY OF CONNECTION LINES.

Drawings
The drawings are objected to because n-electrode 124 and p-electrode 125 should be changed to n-type electrode 125 and p-electrode 124 in Fig. 3 in order to match with n-type layer 121 and p-type layer 123 (See, for example, paragraph 106).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-22 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, alone or in combination, and to the examiner’s knowledge does not  
A stretchable display device in claim 1, particularly in combination with the limitation regarding a plurality of heat transfer lines that overlap a plurality of connection lines; and a heat radiator exposed to an external environment that overlaps the plurality of connection lines and the plurality of heat transfer lines; and
A stretchable display device in claim 20, particularly in combination with the limitation regarding a bottom heat radiator extending through the first flexible substrate and configured to radiate heat transferred to the bottom heat radiator from the plurality of connection lines.
	For example, Keum et al. (US 2020/0037442 A1, Figs. 1A-3 and related text), Jeon et al. (US 2020/0212117 A1, Figs. 1-3 and related text), and Im et al. (US 2019/0341433 A1, Figs. 1-5 and related text), as the closest prior arts of record, substantially teach the claimed stretchable display device in claims 1 and 20 except the additional limitation discussed above in combination.  

Pertinent Art
The additional prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829